DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, and 9 are objected to because of the following informalities:  
A period should only be placed at the end of a claim. Note the improper use of a period in lines 4, 6, and 9 of claim 1. To correct this, it is noted that typically a semi-colon could replace the period.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). Note specifically claims 4 and 9 (see the Section 112 rejections advanced below).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3; 4-8; and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the retractable storage units (see last line) and any structure of the housing.
Claims 2 and 3 are rendered indefinite since the “housing”, as set forth in the preamble of claim 1, has not been properly further defined. To correct this, the preamble, i.e., “The frame structure” in line 1 of claims 2 and 3, could be changed to --The wall mounted retractable storage housing--, and then the frame structure can be set as comprising the proceeding structure. Similarly, note claims 7 and 8, i.e., the panels are improperly set forth in the preamble.
The limitation “the simultaneous unveiling” in line 2 of claim 3 lacks proper antecedent basis. Further, it is unclear whether the “plurality of storage units”, in line 2, are the same as the storage units, set forth in the last line of claim 1, and therefore, the metes and bounds of the claim cannot be properly ascertained.
Claim 4 is rendered indefinite. Firstly, it is noted that claim 4 is currently considered to be an independent claim, since it does not properly refer to a previous claim. However, the language of claim 4 makes it is unclear exactly what is being claimed since the only structure set forth is a “plurality” of panels. Further, such panels have not been properly set forth as being part of the “caddy”, set forth in the preamble.  Similarly, claim 9 is also rejected.
Claims 5 and 6 are rendered indefinite, since the claims do not properly refer back to the “panels” set forth in claim 4, and thus, it is unclear whether the panels recited in claims 5 and 6 are actually referring back to the panels of claim 4. Further, it is unclear from the language “that alter their predetermined” in line 2 of claims 5 and 6, how the panel can alter itself. 
It is unclear from the language of claim 7 how and where the colors and/or finish[es] are located in relation to the panels, and thus, the claim is rendered indefinite. 
Regarding claim 8, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Further, with respect to claim 8, it is unclear from the language “a plurality of… of manufacture” in lines 1 and 2, exactly what is being claimed. In particular, it is unclear from this language whether an element, i.e., product, or a process, i.e., “of manufacture” is being claimed. 
With respect to claim 9, it is unclear what structure is defined by use of the term “its” (in line 2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2; and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,614,020 (Collins ‘020).
With respect to claim 1, Collins ‘020 discloses a wall (the floor surface on which the device rests is considered to define a wall) mounted (via the base element of the device) retractable storage housing (Note “Comments” below), comprising a frame structure (10) having a left panel (unnumbered - on left rear in perspective view of Figure 1), a right panel (at 14), a rear panel (unnumbered - on right rear in perspective view of Figure 1), and a top (18, 18, 18) extending between the left side and the right side pivotally (see Figure 1) attached to said rear panel bounded by a plurality of removable front panels (unnumbered - the front of the two drawers seen in Figure 1, as on the left of the drawer in Figure 7) attached to said frame; a means for controllable coupling rotational energy (see Figure 2 and 3, at 50, 46, 48, etc.) anchored within said frame structure; at least a first (60) and second (58) pivoting support member pivotally attached (see Figure 2) to said rotational energy source; and a plurality of retractable storage units (20, 20, 20) mounted in a predetermined configuration; with respect to claim 2, further comprises a plurality of slidable mounted pistons (11 - see column 3, lines 10-15, i.e., “vacuum”).
With respect to claim 9, Collins ‘020 discloses a method for concealing stored products (not shown - articles held in 20) in a retractable housing (20) with a means to detachably alter (18 and 11, i.e., when the door 18 is opened, the housing 20 is outside and therefore is a different appearance then when the housing 20 is inside) its appearance whereby a predetermined form is obtained. 
Claims 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,946,838 (Lanoue ‘838).
With respect to claim 4, Lanoue ‘838 disclose a retractable (the flag on the side of 16 is considered to be retractable) storage (Note “Comments” below) caddy (16), comprising a plurality of changeable detachably mounted front theme panels (34, 34a, 38a - see Figures 4-7); with respect to claim 5, further comprising a plurality of front theme panels that alter their predetermined shape (see between Figure 6 and 7, where the shape is different) depending upon user preference; with respect to claim 6, further comprising a plurality of front theme panels that alter their predetermined texture and size (see between Figure 6 and 7, where the size is different and the texture is considered to be different, such as around the periphery thereof having sharp or smooth edges) depending upon user preference; with respect to claim 7, further comprise a variety of colors and finish depending on user preference (see column 4, lines 6-7, i.e., “artwork’); and with respect to claim 8, further comprising a plurality of man made and natural materials as articles of manufacture, whereby said panels are made of wood, plastic, metal, crystal, glass, rare stones, ceramic and the like (see column 3, lines 3-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Collins ‘020, alone.
Collins ‘020 discloses the device as advanced above, but fails to disclose said rotational energy to actuates in a retractable manner the “simultaneous” unveiling of a plurality of storage units and products within.
Although Collins ‘020 discloses the rotational energy (50, 46, 48, etc.) attached to each individual unit (20), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have the rotational energy capable of simultaneous unveiling (i.e., movement), of all of the units (20), such as by having one door (18) or the shaft 44 of the rotational energy attached through all three units 20, thereby increasing ease in use to the consumer.

				           Comments
It is noted that although the preamble of claim 1 recites a “wall mounted” housing, this breathes no life into the claim and thus, has not been given any patentable weight. For example, the rear panel, as set forth in line 2 of claim 1, could be set forth as --having apertures for mounting the frame structure to an external vertical surface--.
Similarly, the preamble, i.e., “retractable storage caddy”, in claim 4 (and claims 5-8) breathes no life into the claims, and thus, these claims are considered to be directed only to the “panels” and features defined therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




November 9, 2022